Exhibit 10.1

STOCK COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

(as amended and restated effective February 24, 2010)

Section 1.    Purpose; Definitions.

The purposes of the Plan are (i) to assist the Company in promoting a greater
identity of interest between the Company’s Non-Employee Directors and the
Company’s stockholders; and (ii) to assist the Company in attracting and
retaining Non-Employee Directors by affording them an opportunity to share in
the future successes of the Company.

For purposes of the Plan, the following terms are defined as set forth below:

(a)    “Award” means the grant under the Plan (or, to the extent relevant, under
any Prior Directors Plan) of Common Stock, Stock Options, or Other Stock-Based
Awards.

(b)    “Board” means the Board of Directors of the Company.

(c)    “Committee” means the Nominating, Corporate Governance and Social
Responsibility Committee of the Board or a subcommittee thereof, any successor
thereto or such other committee or subcommittee as may be designated by the
Board to administer the Plan.

(d)    “Common Stock” or “Stock” means the Common Stock of the Company.

(e)    “Company” means Altria Group, Inc., a corporation organized under the
laws of the Commonwealth of Virginia, or any successor thereto.

(f)    “Deferred Stock” means an unfunded obligation of the Company, represented
by an entry on the books and records of the Company, to issue one share of
Common Stock on the date of distribution.

(g)    “Deferred Stock Account” means the unfunded deferred compensation account
established by the Company with respect to each participant who elects to
participate in the Deferred Stock Program in accordance with Section 7 of the
Plan.

(h)    “Deferred Stock Program” means the provisions of Section 7 of the Plan
that permit participants to defer all or part of any Award of Stock pursuant to
Section 5(a) of the Plan.



--------------------------------------------------------------------------------

(i)    “Fair Market Value” means, as of any given date, the average of the
highest and lowest reported sales prices of the Common Stock on the New York
Stock Exchange-Composite Transactions or, if no such sale of Common Stock is
reported on such date, the fair market value of the Stock as determined by the
Committee in good faith; provided, however, that the Committee may in its
discretion designate the actual sales price as Fair Market Value in the case of
dispositions of Common Stock under the Plan. In the case of Stock Options or
similar Other Stock-Based Awards, for purposes of Section 5(a), Fair Market
Value means, as of any given date, the Black-Scholes or similar value determined
based on the assumptions used for purposes of the Company’s most recent
financial reporting.

(j)    “Non-Employee Director” means each member of the Board who is not a
full-time employee of the Company or of any corporation in which the Company
owns, directly or indirectly, stock possessing at least 50% of the total
combined voting power of all classes of stock entitled to vote in the election
of directors in such corporation.

(k)    “Other Stock-Based Award” means an Award, other than a Stock Option or
Deferred Stock, that is denominated in, valued in whole or in part by reference
to, or otherwise based on or related to, Common Stock.

(l)    “Plan” means this Stock Compensation Plan for Non-Employee Directors, as
amended from time to time.

(m)    “Plan Year” means the period commencing at the opening of business on the
day on which the Company’s annual meeting of stockholders is held and ending on
the day immediately preceding the day on which the Company’s next annual meeting
of stockholders is held.

(n)    “Prior Directors Plans” shall mean the Company’s 1992 Compensation Plan
For Non-Employee Directors, the 2000 Stock Compensation Plan for Non-Employee
Directors, the 2005 Stock Compensation Plan for Non-Employee Directors, the 2005
Stock Compensation Plan, as amended and restated effective August 31, 2007 (the
pre-amendment version of this Plan), and any subplans thereof.

(o)    “Stock Option” means a right granted to a Non-Employee Director to
purchase a share of Stock at a price equal to the Fair Market Value on the date
of grant. Any Stock Options granted pursuant to the Plan shall be nonqualified
stock options.

 

2



--------------------------------------------------------------------------------

Section 2.    Administration.

The Plan shall be administered by the Committee, which shall have the power to
interpret the Plan and to adopt such rules and guidelines for carrying out the
Plan and appoint such delegates as it may deem appropriate. The Committee shall
have the authority to adopt such modifications, procedures and subplans as may
be necessary or desirable to comply with the laws, regulations, compensation
practices and tax and accounting principles of the countries in which
Non-Employee Directors reside or are citizens of and to meet the objectives of
the Plan.

Any determination made by the Committee in accordance with the provisions of the
Plan with respect to any Award shall be made in the sole discretion of the
Committee, and all decisions made by the Committee pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Company and
Plan participants.

Section 3.    Eligibility.

Only Non-Employee Directors shall be granted Awards under the Plan.

Section 4.    Common Stock Subject to the Plan.

The total number of shares of Common Stock reserved and available for
distribution pursuant to the Plan shall be 1,000,000. If any Stock Option or
Other Stock-Based Award is forfeited or expires without the delivery of Common
Stock to a participant, the shares subject to such Award shall again be
available for distribution in connection with Awards under the Plan. Any shares
of Common Stock that are used by a participant as full or partial payment of
withholding or other taxes or as payment for the exercise price of an Award
shall be available for distribution in connection with Awards under the Plan.

In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after adoption of the
Plan by the Board, the Committee is authorized to and shall make such
adjustments or substitutions with respect to the Plan and any Prior Directors
Plan and to Awards granted thereunder as it deems appropriate to reflect the
occurrence of such event, including, but not limited to, adjustments (A) to the
aggregate number and kind of securities reserved for issuance under the Plan,
(B) to the Award amounts set forth in Section 5(a), and (C) to the number and
kind of securities subject to outstanding Awards and, if applicable, to the
grant or exercise price of outstanding Awards. In connection with any such
event, the Committee is also authorized to provide for the payment of any
outstanding Awards in cash, including, but not limited to, payment of cash in
lieu of any fractional Awards, provided that any such payment shall comply with
the requirements of Internal Revenue Code section 409A.

 

3



--------------------------------------------------------------------------------

Section 5.    Awards.

(a)    Annual Awards. On the first day of each Plan Year, each Non-Employee
Director serving as such immediately after the annual meeting held on such day
shall receive an Award having a Fair Market Value equal to $150,000 (with any
fractional share being rounded up to the next whole share) or such greater
amount as the Committee determines in its discretion. Such Award shall be made
in the form of Common Stock, Stock Options, Other Stock-Based Awards, or a
combination of the foregoing as the Committee determines in its discretion.

(b)    Terms of Awards.

(i)    Awards pursuant to Section 5(a) that are denominated in Common Stock are
eligible for participation in the Deferred Stock Program described in Section 7.

(ii)    The term of each Stock Option or similar Other Stock-Based Award shall
be ten years. Each Stock Option or similar Other Stock-Based Award shall vest in
not less than six months (or such longer period set forth in the Award
agreement) and shall be forfeited if the participant does not continue to be a
Non-Employee Director for the duration of the vesting period, unless the
participant ceases to be a Non-Employee Director by reason of the participant’s
death or disability. Subject to the applicable Award agreement, Stock Options or
similar Other Stock-Based Awards may be exercised, in whole or in part, by
giving written notice of exercise specifying the number of shares to be
purchased. Such notice shall be accompanied by payment in full of the purchase
price by certified or bank check or such other instrument as the Company may
accept (including, to the extent the Committee determines such a procedure to be
acceptable, a copy of instructions to a broker or bank acceptable to the Company
to deliver promptly to the Company an amount of sale or loan proceeds sufficient
to pay the purchase price). As determined by the Committee, payment in full or
in part may also be made in the form of Common Stock already owned by the
Non-Employee Director valued at Fair Market Value; provided, however, that such
Common Stock shall not have been acquired by the optionee within the six months
following the exercise of a Stock Option or similar Other Stock-Based Award,
within six months after the lapse of any restrictions on an Other Stock-Based
Award, or within six months after the receipt of Common Stock from the Company,
whether in settlement of any Award or otherwise.

Section 6.    Award Agreements.

Each Award of a Stock Option or Other Stock-Based Award under the Plan shall be
evidenced by a written agreement (which need not be signed by the Award
recipient unless otherwise specified by the Committee) that sets forth the
terms, conditions and limitations for each such Award.

 

4



--------------------------------------------------------------------------------

Section 7.    Payments and Payment Deferrals.

(a)    Each participant may elect to participate in a Deferred Stock Program
with respect to Awards of Common Stock granted under Section 5(a). The Deferred
Stock Program shall be administered in accordance with the terms of this
Section 7, provided that the Committee may modify the terms of the Deferred
Stock Program or may require deferral of the payment of Awards under such rules
and procedures as it may establish. Any deferral election shall be made at a
time and for such period as shall satisfy the requirements of Internal Revenue
Code section 409A(a)(4).

(b)    Any election to have the Company establish a Deferred Stock Account shall
be made in terms of integral multiples of 25% of the number of shares of Common
Stock that the participant otherwise would have been granted on each date of
grant, shall be made no later than the last day of the calendar year immediately
preceding the date of grant (or in the case of a participant who is first
becoming eligible for this Plan and any other Plan required to be aggregated
with this Plan under Internal Revenue Code section 409A and the regulations and
other guidance thereunder, no later than 30 days after the participant first
becomes eligible and before the date of grant), and shall specify the time and
form of distribution of the participant’s Deferred Stock Account in a manner
complying with Internal Revenue Code section 409A(a)(2) and (3). Any such
election (including an existing election to participate in the Deferred Stock
Program under the Prior Directors Plans) shall remain in effect for purposes of
the Plan until the participant executes (i) a new election applicable to any
grants denominated in Common Stock to be made in years after the year in which
the new election is made or (ii) an election not to participate in the Deferred
Stock Program for Common Stock grants in such future years. New elections
pursuant to clause (i) of the preceding sentence may be made only to the extent
permitted under rules and procedures established by the Committee taking into
account administrative feasibility and other constraints. Notwithstanding the
foregoing, participants shall be offered the opportunity to elect on or before
December 31, 2008, to change their existing elections as to the time or form of
distribution of amounts credited to their Deferred Stock Accounts, provided that
the election shall apply only to amounts that would not otherwise be payable in
2008 and shall not cause an amount to be paid in 2008 that would not otherwise
be payable in 2008.

(c)    The Deferred Stock Account of a participant who elects to participate in
the Deferred Stock Program shall be credited with shares of Deferred Stock equal
to the number of shares of Common Stock that the participant elected to receive
as Deferred Stock. The Deferred Stock Account shall thereafter be credited with
amounts equal to the cash dividends that would have been paid had the
participant held a number of shares of Common Stock equal to the number of
shares of Deferred Stock in the participant’s Deferred Stock Account, and any
such amounts shall be treated as invested in additional shares of Deferred
Stock. Effective at the conclusion of the 2005 Annual Meeting of Shareholders,
any amounts held in a participant’s Deferred Stock Account pursuant to

 

5



--------------------------------------------------------------------------------

deferrals under the Prior Directors Plans shall be treated as invested in the
number of shares of Deferred Stock determined by dividing the value of the
participant’s Deferred Stock Account on such date by the Fair Market Value of
one share of Common Stock on such date.

(d)    If as a result of adjustments or substitutions in connection with an
event described in the second paragraph of Section 4 of this Plan, a participant
has received or receives with respect to Deferred Stock credited to the
participant’s Deferred Stock Account rights or amounts measured by reference to
stock other than Common Stock, (i) such rights or amounts shall be treated as
subject to elections made, crediting of the participant’s account, and any other
matters relating to this Plan in a manner parallel to the treatment of Deferred
Stock under the Plan, provided that any crediting of amounts to reflect
dividends with respect to such other stock shall be treated as invested in
additional Deferred Stock rather than such other stock, and (ii) within 12
months following the event described in Section 4, the participant shall be
offered the opportunity to convert the portion of his or her account measured by
reference to such other stock to Deferred Stock with the same Fair Market Value
(rounded as necessary to reflect fractional shares) as of the date of such
conversion.

(e)    Any election by a participant for his or her Deferred Stock Account to be
paid upon his or her separation from service as a member of the Board shall be
applied in accordance with Internal Revenue Code section 409A. No separation
from service shall be deemed to occur until the participant ceases to serve on
any and all of the Board of Directors of the Company and the board of directors
of any other company with respect to which his service as a director began while
such other company was a subsidiary of the Company.

(f)    The Deferred Stock Program shall be administered under such rules and
procedures as the Committee may from time to time establish, including rules
with respect to elections to defer, beneficiary designations and distributions
under the Deferred Stock Program. Notwithstanding anything in this Plan to the
contrary, all elections to defer, distributions, and other aspects of the
Deferred Stock Program shall be made in accordance with and shall comply with
Internal Revenue Code section 409A and any regulations and other guidance
thereunder.

Section 8.    Plan Amendment and Termination.

The Board may amend or terminate the Plan at any time without stockholder
approval, including, but not limited to, any amendments necessary to comply with
section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations and other guidance thereunder; provided, however, that no amendment
shall be made without stockholder approval if such approval is required under
applicable law, regulation, or stock exchange

 

6



--------------------------------------------------------------------------------

rule, or if such amendment would: (i) decrease the grant or exercise price of
any Stock Option or a similar Other Stock-Based Award to less than the Fair
Market Value on the date of grant (except as contemplated by Section 4); or
(ii) increase the total number of shares of Common Stock that may be distributed
under the Plan. Except as may be necessary to comply with a change in the laws,
regulations or accounting principles of a foreign country applicable to
participants subject to the laws of such foreign country, the Committee may not,
without stockholder approval, cancel any Stock Option or similar Other
Stock-Based Award and substitute therefor a new Stock Option or Other
Stock-Based Award with a lower exercise price. Except as set forth in any Award
agreement or as necessary to comply with applicable law or avoid adverse tax
consequences to some or all Award recipients, no amendment or termination of the
Plan may materially and adversely affect any outstanding Award under the Plan
without the Award recipient’s consent.

Section 9.    Transferability.

Unless otherwise required by law, Awards shall not be transferable or assignable
other than by will or the laws of descent and distribution.

Section 10.    Unfunded Status Plan.

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

Section 11.    General Provisions.

(a)    The Committee may require each person acquiring shares of Common Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.

All certificates for shares of Common Stock or other securities delivered under
the Plan shall be subject to such stock transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission (or any successor
agency), any stock exchange upon which the Common Stock is then listed, and any
applicable Federal, state or foreign securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

7



--------------------------------------------------------------------------------

(b)    Nothing contained in the Plan shall prevent the Company from adopting
other or additional compensation arrangements for Non-Employee Directors.

(c)    Nothing in the Plan or in any Award agreement shall confer upon any
grantee the right to continued service as a member of the Board.

(d)    No later than the date as of which an amount first becomes includable in
the gross income of the participant for income tax purposes with respect to any
Award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind that are required by law or applicable
regulation to be withheld with respect to such amount. Unless otherwise
determined by the Committee, withholding obligations arising from an Award may
be settled with Common Stock, including Common Stock that is part of, or is
received upon exercise of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company, shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the participant. The Committee may establish such procedures as it deems
appropriate, including the making of irrevocable elections, for the settling of
withholding obligations with Common Stock.

(e)    The terms of this Plan shall be binding upon and shall inure to the
benefit of any successor to Altria Group, Inc. and any permitted successors or
assigns of a grantee.

(f)    The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction. Unless otherwise provided in an Award, recipients
of an Award under the Plan are deemed to submit to the exclusive jurisdiction
and venue of the federal or state courts of Virginia, to resolve any and all
issues that may arise out of or relate to the Plan or any related Award.
Notwithstanding anything in this Plan to the contrary, the Plan shall be
construed to reflect the intent of the Company that all elections to defer,
distributions, and other aspects of the Plan shall comply with Internal Revenue
Code section 409A and any regulations and other guidance thereunder.

(g)    If any provision of the Plan is held invalid or unenforceable, the
invalidity or unenforceability shall not affect the remaining parts of the Plan,
and the Plan shall be enforced and construed as if such provision had not been
included.

 

8



--------------------------------------------------------------------------------

(h)    The Plan was approved by shareholders and became effective at the
conclusion of the 2005 Annual Meeting of Shareholders. Except as otherwise
provided by the Board, no Awards shall be made after the Awards made immediately
following the 2015 Annual Meeting of Shareholders, provided that any Awards
granted prior to that date may extend beyond it.

 

9